Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 10, 1976, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress a statement. Judgment reversed, on the law, motion granted, and new trial ordered. As the People candidly concede, defendant’s statement, taken in the absence of counsel after the filing of an *726indictment, must be suppressed (see People v Hobson, 39 NY2d 479; People v Davis, 55 AD2d 960). Accordingly, a new trial is ordered. Cohalan, J. P., Rabin, Titone and Hawkins, JJ., concur.